Case 2:20-mj-00013 Document 17 Filed 02/18/20 Page 1 of 1 PagelD #: 44

AO 187 (Rey. 7/87) | USDC/CRT-009 (Rey. 1/16) Exhibit and Witness List

UNITED STATES OF AMERICA

Vv.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

NEDELTCHO VLADIMIROV

AT CHARLESTON

 

FILED

 

 

FER | 8.9090

 

RORY L. PERRY Il, CLERK
U.S. District Court
Southern District of West Virginia

EXHIBIT AND WITNESS LIST

Case Number: 2:20-mj-00013

 

PRESIDING JUDGE
Honorable Dwane L. Tinsley

PLAINTIFF’S ATTORNEY
Andrew Tessman

DEFENDANT’S ATTORNEY
Rachel Zimarowski

 

 

 

 

 

TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
Courtflow Dawna R. Goodson
PLF, DEF, DATE 5
NO. NO. OFFERED MARKED ADMITTED DESCRIPTION OF EXHIBITS* OR NAME OF WITNESSES
Xx 2-13-20 Terry Hedrick, USSS Special Agent
Xx 2-13-20

Justin Gibson, Senior United States Probation Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size

Page | of

1 Pages

 
